Opinion filed June 29, 2006 

















 








 




Opinion filed June 29, 2006 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                       Nos. 11-06-00008-CR & 11-06-00009-CR 
                                                    __________
 
                                 CHISUM RAINS VALLEY, Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS,
Appellee
 

 
                                          On
Appeal from the 29th District Court
 
                                                       Palo
  Pinto County, Texas
 
                                          Trial
Court Cause Nos. 12269 & 12295
 

 
                                                                   O
P I N I O N
These
are appeals from judgments revoking community supervision.  We affirm.
In Cause
No. 11-06-00008-CR, Chisum
 Rains Valley
was originally convicted, upon his plea of guilty, of the offense of burglary
of a habitation.  Punishment was assessed
at confinement for eight years and a $4,000 fine.  However, the trial court suspended the
imposition of the confinement portion of the sentence and placed appellant on
community supervision for eight years. 
In Cause
No. 11-06-00009-CR, appellant was originally convicted, upon his plea of
guilty, of the offense of theft. 
Punishment was assessed at confinement in a state jail facility for
twenty-four months.  However, the trial
court suspended the imposition of the sentence and placed appellant on
community supervision for five years.




In each
case, the State filed motions to revoke. 
The motions were heard in a joint hearing.  Appellant entered a plea of not true to the
first allegation in each motion and pleas of true to the remaining allegations
in each motion.  The trial court found
the allegations to be true and revoked appellant=s
community supervision in each case.  In
Cause No. 11-06-00008-CR, the trial court imposed a sentence of confinement for
eight years.  In Cause No.
11-06-00009-CR, the trial court imposed a sentence of confinement for two years
in a state jail facility.
In each case, appellant=s
court-appointed counsel has filed a motion to withdraw.  The motions are supported by a brief in which
counsel professionally and conscientiously examines the record and applicable
law and states that he has concluded that the appeals are frivolous.  Counsel has provided appellant with a copy of
the briefs and advised appellant of his right to review the record and file a
response to counsel=s
briefs.  Responses have not been
filed.  Court-appointed counsel has
complied with the requirements of Anders v. California, 386 U.S. 738 
(1967); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991); High
v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State,
516 S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 
(Tex. Crim. App. 1969); Eaden v. State, 161 S.W.3d 173 (Tex. App.CEastland 2005, no pet.).
Following the procedures outlined in Anders,
we have independently reviewed the record, and we agree that the appeals are
without merit. We note that proof of one violation of the terms and conditions
of community supervision is sufficient to support the revocations.  McDonald v. State, 608 S.W.2d 192 
(Tex. Crim. App. 1980); Taylor
v. State, 604 S.W.2d 175 (Tex. Crim. App. 1980); Moses v. State, 590
S.W.2d 469 (Tex. Crim. App. 1979).  A
plea of true alone is sufficient to support the trial court=s determinations to revoke.  Moses, 590 S.W.2d 469; Cole v.
State, 578 S.W.2d 127 (Tex. Crim. App. 1979). 
The motions to withdraw are granted, and the
judgments are affirmed.
 
PER CURIAM
June 29, 2006
Do not publish.  See
Tex. R. App. P. 47.2(b).
Panel
consists of:  Wright, C.J., and
McCall,
J., and Strange, J.